In an action by plaintiff wife for a judicial separation, the defendant husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County, dated January 2, 1963, as, upon the wife’s motion, awarded to her, pendente lite: (a) $100 a week for alimony and for the support of their infant child, commencing October 27, 1962, the date of service of the motion papers; and (b) $850 for a counsel fee. Order modified by reducing the alimony and support to $75 a week, and the counsel fee to $500. As so modified, order, insofar as appealed from, affirmed, without costs. Under the circumstances disclosed by this record, it is our opinion that the allowances were excessive. However, our award, which is based on conflicting affidavits, is not intended to govern or influence the Trial Justice in exercising his discretion to fix the amount of permanent alimony, if any. The Trial Justice’s determination should rest exclusively upon the proof adduced at the trial. Beldock, P. J., Christ, Brennan, Hill and Rabin, JJ., concur.